DETAILED ACTION
This action is in response to the amendments and remarks filed 02/18/2022 in which claims 1, 9-10 and 19 have been amended, claims 2, 6-8 and 13-14 and 20-21 have been canceled; thus claims 1, 2-5, 9-12 and 15-19 and 22-24 are pending and ready for examination. (Note: claim 21 is labeled as “Previously presented” but the text of the claim has been removed and it is thus considered to be canceled and the status identifier should be corrected).
2nd Final Office Action
As indicated in the Interview Summary dated 02/02/2022, the previous action is considered a Non-Final and thus this action is a Final Action.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 28 MARCH 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Response to Amendment
The previous 35 U.S.C. 112 (a) rejection of claim 20 is withdrawn in view of Applicants’ cancelation of claim 20.
The previous 35 U.S.C. 112 (b) rejection of claims 10-12 and 15-17 is withdrawn in view of Applicants’ arguments and amendments.
The previous 35 U.S.C. 112 (d) rejection of claim 19 is withdrawn in view of Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive.
In response to Applicants’ argument that combining different elements of different embodiments of Chu’70 is not proper because they are not specifically disclosed together; the Examiner disagrees.   Applicant’s argue “one must select multiple features and conditions from within the broad disclosure of Chu '570 (some of which are not even expressly addressed) in order to arrive at the claimed invention. This demonstrates that the prior art does not make the claimed invention obvious, but only a statistical hypothetical possibility”. However Applicant’s do not point out any particular reason that it would not have been obvious to combine different aspects of the embodiments of Chu’70, which are all related and no obvious reason they should not be combined is given.  Since the embodiments are all obvious variations which are disclosed for the same purpose in the same reference  they are considered obvious to combine, absent evidence they would not be possible to combine. 
In response to Applicants’ argument that the claimed invention possesses unexpended results; the Examiner disagrees. The data provided in the instant disclosure are not sufficient to show unexpected results of the claimed invention. Specifically:
It is well settled that evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains and that such evidence which is considerably narrower in scope than claimed subject matter is not sufficient to rebut a prima facie case of obviousness.  See 2145 and 716.02(d) which states “[w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range” and “[t]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range”.
1. As rejected claims are significantly broader than examples in specification, which applicant cites as an example of unexpected results and which are limited to a comparison of compositions containing at least a specific substrate, with a specific thickness, having the specific type of graphene applied in the specific way claimed, the evidentiary showing is far from being commensurate in scope with the degree of patent protection sought.  The claimed invention covers a board class of materials, specifically the graphene nanolayer coating is so broad as to apply to a coating of only graphene or graphene with nearly any other component, Applicant’s thus argue that their shown results should been seen to obviously apply to membranes containing any multitude of other materials and including other structural forms of graphene materials; there is no evidence to support such a conclusion. Applicants results are thus not seen to be commensurate in scope with the claims at least because it would not be possible for one of skill in the art to “ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof," to all of the structures which would be covered by the instant claims. Thus the evidentiary showing is far from being commensurate in scope with the degree of patent protection sought.  
2. It is not clear the results obtained and unexpectedly better.  Applicants argue for instance that Figure 8 shows unexpectedly improved flux rates, however CG2 does not show any unexpectedly improved flux rates.
Thus the claimed invention is not seen to possess unexpected results and is obvious in view of the cited art.
In response to Applicants’ argument that “the rejections of claims 5 (zeta potential), 22-23 (flux), and 24 (structure) the rejections are based on an improper theory of inherency”; the Examiner disagrees. Applicant’s cite to MPEP 716.02(e) to support this argument, however this section of the MPEP is regarding comparing the invention to the closest prior art for purposes of showing unexpected results, and thus does not support an argument against the inherency of features claimed. With regard to inherency, MPEP 212 states “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983)” and that “[t]here is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference”.  Notably, as the Examiner has provided reasoning and evidence to show inherency, the burden of showing theses features in not inherent now falls on Applicants; “"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).” Specifically such inherent properties need not be expressly found in one embodiment.  The rejections of claims 5 and 22-24 are thus considered proper and maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from canceled claim 2, correction is needed. It will be interpreted for purposes of compact prosecution to depend from claim 1.
Claims 4 and 19 are rejected for depending on an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 and 18 recite limitations already found in their respective indecent claims from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9, 18-19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0157570 A1 (hereinafter “Chu’70”).
Regarding claim 1 and 18 Chu’70 discloses a double-layered material comprising a graphene oxide barrier layer (i.e. coating) on a nanofibrous supporting scaffold [0019], wherein the nanofibrous supporting scaffold may be have cellulose nanofibers [0032] and is thus a cellulose nanofibrous (CNF) layer;
wherein the CNF layer is not disclosed to comprise a crosslinker [0032], and more generally the nanofibrous support may only optionally be crosslinked [0023], and thus the CNF layer is seen to optionally be free of a chemical cross-linker, and 
wherein the GO nanolayer coating has a thickness of 20-500 nm [0052]. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portions of Chu’70’s ranges that corresponds to the claimed ranges.  See MPEP 2144.05(I).
Note: the material is described as a “double layer material” and is thus interpreted to have two layers, but is not limited to only two layers.
Chu’70 is silent to the weight percentages of graphene oxide, however Chu’70 discloses forming the GO layer by applying a dispersion in the same way disclosed in the instant invention [0054] as well as GO layer thicknesses overlapping those claimed (20 nm to 500 nm [0052], overlaps 50-450 in Claim 2) and overall thickness overlapping those claimed (10-300 micron [0030] for the nanofibrous support thicknesses plus the range of GO layer thickness overlaps 19.3 ±4.0 micron in Claim 3) and is thus expected to inherently and obviously disclose using a variety of weight percentages of graphene oxide, relative to the total weight of the double layer material, that overlaps the range claimed of 1-2 wt%.  
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portions of Chu’70’s ranges that corresponds to the claimed ranges.  See MPEP 2144.05(I).
Regarding claim 3 Chu’70 discloses the double-layered material according to claim 1, wherein the GO layer thicknesses of 20 nm to 500 nm [0052], plus a nanofibrous support thicknesses of 10-300 micron [0030] and thus the overall thickness overlaps that claimed.
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portions of Chu’70’s ranges that corresponds to the claimed ranges.  See MPEP 2144.05(I).
Regarding claim 4 Chu’70 discloses the double-layered material according to claim 3, wherein a pore size of the GO layer, and thus the double-layered material, may be 1-1000 nm [0008], [0053].
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Chu’70’s range that corresponds to the claimed range.  See MPEP 2144.05(I). This is seen to include pore size as measured by any method, including the claimed BJH method.
Regarding claim 5 Chu’70 discloses the double layered material according to claim 1, wherein the GO, i.e. as used in the GO layer, is disclosed to have a zeta potential of -64.7 mV [0051], and further is the same material produced in the same way as claimed, and thus, absent evidence to the contrary, one would reasonably expect the GO layer disclosed by Chu’70 to inherently possess the same properties as the material claimed. Specifically, it is asserted that the surface zeta potential of the surface with the GO nanolayer coating is below -50mV. See MPEP 2112.01.
Regarding claim 9 Chu’70 discloses a method for purification of water, comprising passing the water through a double-layered material such that particles present in said water are removed from the water by said double-layered material ([0001], [0019], [0069]), the double layered material comprising a graphene oxide barrier layer (i.e. coating) on a nanofibrous supporting scaffold [0019], wherein the nanofibrous supporting scaffold may be have cellulose nanofibers [0032] and is thus a cellulose nanofibrous (CNF) layer;
wherein the GO nanolayer coating has a thickness of 20-500 nm [0052]. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portions of Chu’70’s ranges that corresponds to the claimed ranges.  See MPEP 2144.05(I).
wherein the CNF layer is not disclosed to comprise a crosslinker [0032], and more generally the nanofibrous support may only optionally be crosslinked [0023], and thus the CNF layer is seen to optionally be free of a chemical cross-linker.
Chu’70 is silent to the weight percentages of graphene oxide, however Chu’70 discloses forming the GO layer by applying a dispersion in the same way disclosed in the instant invention [0054] as well as GO layer thicknesses overlapping those claimed (20 nm to 500 nm [0052], overlaps 50-450 in Claim 2) and overall thickness overlapping those claimed (10-300 micron [0030] for the nanofibrous support thicknesses plus the range of GO layer thickness overlaps 19.3 ±4.0 micron in Claim 3) and is thus expected to inherently and obviously disclose using a variety of weight percentages of graphene oxide, relative to the total weight of the double layer material, that overlaps the range claimed of 1-2 wt%.  
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portions of Chu’70’s ranges that corresponds to the claimed ranges.  See MPEP 2144.05(I).
Note: the material is described as a “double layer material” and is thus interpreted to have two layers, but is not limited to only two layers.
Regarding claim 19 Chu’70 discloses the double-layered material according to claim 1, wherein the GO nanolayer coating has a thickness of 20-500 nm. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portions of Chu’70’s ranges that corresponds to the claimed ranges.  See MPEP 2144.05(I).
Regarding claim 22-23 Chu’70 discloses the double-layered material according to claim 1, wherein the double-layered material is the same material produced in the same way as claimed, and thus, absent evidence to the contrary, one would reasonably expect the double layer material disclosed by Chu’70 to inherently possess the same properties as the material claimed. Specifically, it is asserted that wherein the double-layered material is characterized by an increased water permeability (Um2·U·h·bar), compared to the water permeability of the CNF layer alone and (to claim 23) wherein the increased water permeability is increased at least 5-fold, compared to the water permeability of the CNF layer alone. See MPEP 2112.01.
Regarding claim 24 Chu’70 discloses the double-layered material according to claim 1, wherein the double-layered material is the same material produced in the same way as claimed, and thus, absent evidence to the contrary, one would reasonably expect the double layer material disclosed by Chu’70 to inherently possess the same properties as the material claimed. Specifically, it is asserted that the double-layered material comprises standing GO sheets inserted into the CNF layer. See MPEP 2112.01. 

Claims 10-11, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0157570 A1 (hereinafter “Chu”) in view of Ultrafine Polysaccharide Nanofibrous Membranes for Water Purification, Hongyang Ma, Christian Burger, Benjamin S. Hsiao, and Benjamin Chu, Biomacromolecules 2011 12 (4), 970-976 (hereinafter “Ma”).
Regarding claim 10 and 15 Chu’70 discloses a method for manufacturing a double-layered material, comprising the steps of: 
a) obtaining a cellulose nanofibrous {CNF} suspension and forming it into a support layer for a graphene oxide barrier layer [0032];
c) obtaining a GO suspension in water, dispersing said GO suspension in water to form a GO dispersion, and sonicating said GO dispersion [0054]; 
d) applying the GO dispersion formed in step c) to the substrate layer as a coating on top of the CNF layer formed in step b) to obtain a double-layered material [0054];
wherein the substrate may consist of the CNF layer only,
wherein the CNF layer is not disclosed to comprise a crosslinker [0032], and more generally the nanofibrous support may only optionally be crosslinked [0023], and thus the CNF layer is seen to optionally be free of a chemical cross-linker, and 
wherein the GO nanolayer coating has a thickness of 20-500 nm [0052]. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portions of Chu’70’s ranges that corresponds to the claimed ranges, see MPEP 2144.05(I).
Chu’70 does not disclose of step a) dispersing said CNF suspension in water to form a CNF dispersion, and sonicating said CNF dispersion; b) forming a CNF layer of the CNF dispersion formed in step a) to form a substrate; or e) drying the double-layered material obtained in step d).
However, with regard to the forming of the CNF layer, Ma discloses that the CNF layer is formed via a) obtaining a CNF suspension, dispersing said CNF suspension in water to form a CNF dispersion, and sonicating said CNF dispersion; and b) forming a CNF layer of the CNF dispersion formed in step a); and the formed membrane was dried at the end (Ma “Preparation of Polysaccharide Nanofibers”, “Fabrication of Ultrafine Polysaccharide Nanofiber-Based TFNC Membranes” sections).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Chu’70 by forming the CNF layer via dispersing a CNF suspension in water to form a CNF dispersion, and sonicating said CNF dispersion; and casting the CNF dispersion to form a CNF layer as disclosed by Ma because this involves using a known process to form a cellulose nanofiber suspension into a formed CNF support membrane.
Further, since Ma discloses drying the membrane formed via dispersion, i.e. similar to how the GO dispersion is cast to form the GO layer, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to further modify the method of Chu’70 by drying the membrane after coating the CNF layer in the GO dispersion in order to provide a dry memorable for storage and later use.
Regarding claim 11 Chu’70 in view of Ma discloses the method according to claim 10, wherein step d) is performed using vacuum filtration [0054] and while step b) is not specifically disclosed to use vacuum filtration as it is a similar dispersion deposition step at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to further modify the method of Chu’70 by depositing the CNF suspension via vacuum filtration in order to perform both steps on shared equipment.
Further in step b) the CNF layer is formed on electrospun PAN nanofibrous scaffold/ PET nonwoven support (Ma “ “Fabrication of Ultrafine Polysaccharide Nanofiber-Based TFNC Membranes” section), which is considered broadly “a substrate filter paper”, but does not disclose the further comprising a step f) peeling off the double-layered material from the substrate filter paper. However, as the layers are not disclosed to be adhered at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to separate the layers, i.e. including via peeling, in order to use the layers without the further support to provide a thinner membrane or to reuse the support. Further that such peeling would be inherent and obviously caused by rough handling or prolonged use of the membrane.
Regarding claim 16 Chu’70 in view of Ma discloses the method of claim 10, wherein the GO layer thicknesses of 20 nm to 500 nm [0052], plus a nanofibrous support thicknesses of 10-300 micron [0030] and thus the overall thickness overlaps that claimed.
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portions of Chu’70’s ranges that corresponds to the claimed ranges.  See MPEP 2144.05(I).
Regarding claim 17 Chu’70 in view of Ma discloses the method of claim 10, Chu’70 is silent to the weight percentages of graphene oxide, however Chu’70 discloses forming the GO layer by applying a dispersion in the same way disclosed in the instant invention [0054] as well as GO layer thicknesses overlapping those claimed (20 nm to 500 nm [0052], overlaps 50-450 in Claim 2) and overall thickness overlapping those claimed (10-300 micron [0030] for the nanofibrous support thicknesses plus the range of GO layer thickness overlaps 19.3 ±4.0 micron in Claim 3) and is thus expected to inherently and obviously disclose using a variety of weight percentages of graphene oxide, relative to the total weight of the double layer material, that overlaps the range claimed of 1-2 wt%.  
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portions of Chu’70’s ranges that corresponds to the claimed ranges.  See MPEP 2144.05(I).

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chu’70 in view of Ma further in view of US 2015/0141711 A1 (hereinafter “Chu2”).
Regarding claim 12 Chu’70 in view of Ma discloses the method according to claim 10, but does not disclose wherein the double-layered material is formed using roller coating, or spray coating. 
However Chu2 discloses a similar GO barrier layer supported membrane wherein the GO layer may be applied to the support scaffold using methods including spraying [0035].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Chu’70 by forming the GO layer via spraying as disclosed by Chu2 because this involves substitution of another known alternative process of forming a GO layer of a support membrane.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773